           Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

SAVANNAH CRISP                       §
       Plaintiff                     §     1:21-cv-00033
                                     §
             v.                      §
                                     §
P&B CAPITAL GROUP, LLC               §
        Defendant .                  §     DEMAND FOR JURY TRIAL

                          ORIGINAL COMPLAINT

      1.     Plaintiff Savannah Crisp sues for claims under the Fair

Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., to

obtain statutory damages, costs, and a reasonable attorney's fee for

the Defendant's violations of the FDCPA.

                                    VENUE

     2.      Venue is proper in the United States District Court for the

Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendant

transacts business in this district.

                                THE PARTIES

     3.      Plaintiff Savannah Crisp ("Crisp") is an individual.

     4.      Defendant P&B Capital Group, LLC ("P&B") may be served

by serving its registered agent at the following address:
          Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 2 of 6




            CORPORATION SERVICE COMPANY
            80 STATE STREET
            ALBANY, NEW YORK, 12207-2543


                        FACTUAL ALLEGATIONS

     5.     Crisp allegedly incurred a debt to for a medical procedure

in 2014.

     6.     Crisp did not pay the alleged debt.

     7.     The alleged debt went into default in 2015.

     8.     After default, the alleged debt was sold to P&B.

     9.     P&B is a member of the Association of Credit and

Collection Professionals.

     10.    P&B has on file with the Texas Secretary of State a

$10,000 bond wherein Travelers Casualty and Surety Company of

America is the surety and P&B is the principal.

     11.    P&B’s surety bond from Travelers Casualty and Surety

Company of America is bond number 775224999TX.

     12.    P&B has on file with the Texas Secretary of State an active

surety bond required for a third-party debt collector to lawfully collect

consumer debts in Texas.

     13.    P&B tried to collect the alleged debt from Crisp.


                                       2
         Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 3 of 6




     14.   On information and belief, P&B attempted to collect the

debt from Crisp using the false name of Pacini, Bryant & Associates.

     15.   Using the name of Pacini, Bryant & Associates, P&B called

Crisp.

     16.   Using the name of Pacini, Bryant & Associates, P&B left

Crisp a voice message regarding a pretrial audit and that she had

been named as a defendant in a small claims lawsuit.

     17.   Using the name of Pacini, Bryant & Associates, P&B

emailed Crisp a collection letter.

     18.   The collection letter was dated December 28, 2020.

     19.   P&B’s December 28, 2020 collection letter failed to inform

Crisp that the debt was judicially unenforceable.

     20.   The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

     21.   Crisp is a "consumer" as that term is defined by § 1692a(3)

of the FDCPA.

     22.   P&B is a “debt collector” as defined by § 1692a(6) of the

FDCPA.




                                      3
        Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 4 of 6




              COUNT I. VIOLATION OF THE FDCPA § 1692e

     23.   Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

     24.   Section 1692e of the FDCPA states:

    A debt collector may not use any false, deceptive,
or misleading representation or means in connection with
the collection of any debt. Without limiting the general
application of the foregoing, the following conduct is a
violation of this section:

(2) The false representation of—
(A) the character, amount, or legal status of any debt
…
(10) The use of any false representation or deceptive
means to collect or attempt to collect any debt or to
obtain information concerning a consumer.

     25.   P&B violated § 1692e of the FDCPA by falsely representing

that Crisp was a defendant in a civil lawsuit to collect the debt.

     26.   P&B violated § 1692e of the FDCPA by falsely representing

that the debt was judicially enforceable.

     27.   P&B violated § 1692e of the FDCPA by failing to indicate

that the debt was old and that the limitations period had run.




                                     4
        Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 5 of 6




              COUNT II. VIOLATION OF FDCPA § 1692f

     28.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     29.   Section 1692f of the FDCPA states:

         A debt collector may not use unfair or
     unconscionable means to collect or attempt to collect
     any debt. []

     30.   P&B violated § 1692f by threatening a consumer with a

lawsuit on a debt for which the limitations period had run.




                                     5
       Case 1:21-cv-00033-RP Document 1 Filed 01/12/21 Page 6 of 6




                          REQUEST FOR RELIEF

     31.   Plaintiff requests this Court award her:

           a.   Statutory damages of $1000 for P&B’s violations of

                the FDCPA;

           b.   Costs; and

           c.   A reasonable attorney's fee.

                           JURY DEMAND

           Plaintiff demands trial by jury.

                                              Respectfully Submitted,
                                              By: s/Tyler Hickle
                                              Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    6
